DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims
Applicant’s Claims filed on 10/12/2021 regarding claims 1-12 is fully considered. Of the above claims, claim 1 has been canceled, and claims 2-12 have been newly added.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 2-3, 8-10 and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Iwamuro et al. (US 2014/0063145 A1).
Iwamuro et al. teach the following claimed limitations:
Regarding claim 2, a liquid cartridge (liquid container 21, FIGs. 3, 13) comprising: 
a cartridge casing (liquid container body 33, FIG. 3) formed with a storage chamber configured to store liquid therein (ink chamber 137, FIG. 14), the cartridge casing comprising a cover positioned higher than the storage chamber (slider 34, FIG. 3); 
a liquid supply portion extending in a frontward direction from the cartridge casing (the connection section 43 includes an ink flow channel which introduces the ink contained inside the liquid containing body 33 to an ink supply needle 44, [0107], FIGs. 3-5, 14); and 
a protruding portion provided at the cover to protrude upward therefrom, the protruding portion defining an inner space therein (inner space where the convex portion 82 extends, FIGs. 2-3, 6, 9, 23), the protruding portion comprising:
a first wall extending in the frontward direction and a rearward direction opposite the frontward direction, the first wall having one end in the rearward direction (left wall of channel where convex portion 82 extends, FIGs. 2-3, 6, 9, 23);
a second wall spaced apart from the first wall, the second wall extending in the frontward direction and the rearward direction, the second wall having one end in the rearward direction (right wall of channel where convex portion 82 extends, FIGs. 2-3, 6, 9, 23); and
a third wall connecting the one end of the first wall and the one end of the second wall to each other (rear wall of channel where convex portion 82 extends, FIGs. 2-3, 6, 9, 23).
Regarding claim 3, a dimension in a widthwise direction of the third wall is smaller than a dimension in the widthwise direction of the cartridge casing, the widthwise direction being perpendicular to both the frontward direction and the rearward direction (dimension in widthwise direction of rear wall of channel where convex portion 82 extends is smaller than dimension in widthwise direction of liquid container body 33, FIGs. 2-3, 6, 9, 23).
Regarding claim 8, the third wall having a surface facing rearward (rear wall having a surface at the concave portion 95, FIGs. 9A-9B), the surface serving as an engagement surface configured to be engaged with a portion of a liquid consuming device in a state where the liquid cartridge is attached to the liquid consuming device (if the slide knobs 94 disposed in the printer 11 are displaced downward, the slide knobs 94 engage in the concave portions 95 on the upper surface of the slider 34, FIGs. 2, 23).
Regarding claim 9, the cover includes a top wall, and wherein the protruding portion protrudes from the top wall (bottom of channel where convex portion 82 extends, FIGs. 2-3, 6, 9, 23).
Regarding claim 10, a circuit board, wherein the protruding portion is positioned further in the rearward direction than the circuit board (channel and convex portion 82 is positioned rearward of circuit board 75, FIGs. 2-3).
Regarding claim 12, the inner space defined in the protruding portion is open upward and frontward (channel where convex portion 82 extends is open upward and frontward, FIGs. 2-3, 6, 9, 23).
Allowable Subject Matter
Claims 4-7 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The primary reason for indicating allowable subject matter of claims 4-7 is the inclusion of the limitations of the liquid cartridge, according to claim 2, that include each of the first wall and the second wall has an inclined surface inclined relative to the frontward direction.  These limitations found in each of the claims, as they are claimed in the combination of that has not been found, taught or suggested by prior art of record, which makes these claims allowable over the prior art.
The primary reason for indicating allowable subject matter of claim 11 is the inclusion of the limitations of the liquid cartridge, according to claims 2 and 9-10, that include a plate provided at the top wall to protrude upward therefrom, wherein the plate is positioned further in the frontward direction than the circuit board.  These limitations found in each of the claims, as they are claimed in the combination of that has not been found, taught or suggested by prior art of record, which makes these claims allowable over the prior art.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENDRICK X LIU whose telephone number is (571)270-3798. The examiner can normally be reached MWFSa 10am-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




12 August 2022
/KENDRICK X LIU/Examiner, Art Unit 2853  

/MATTHEW LUU/Supervisory Patent Examiner, Art Unit 2853